DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 09/28/2022 has been considered and entered.  The amendment overcomes the rejection of claims 31 – 34 based on indefiniteness which are hereby withdrawn.  The prior art rejections in view of Schwind et al. (US 4,792,410) are withdrawn for failure to particularly recite the kinematic viscosity of the composition as claimed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 recites the second detergent consists essentially of borated calcium alkylbenzene sulfonate which does not further limit claim 26 which requires that the second detergent consists of borated calcium alkylbenzene sulfonate.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 7 – 47 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (EP 2 522 709 A1) and alternatively, in view of Bansal et al. (CA 02567200)
In regards to claim 1, Matsui teaches lubricating oil composition comprising overbased metal salt comprising a borate (abstract).  The composition is for internal combustion engines [0002, 0014].  The composition comprises base lubricating oil [0022].  The composition comprises a first overbased metal salt as detergent (C) such as preferably a borated overbased calcium sulfonate, phenate or salicylate with tbn of from 50 mgKOH/g or greater and preferably no greater than 500 mgKOH/g is present in the composition in amounts of from 0.01 to 30% [0086 – 0090].  The composition also comprises a second detergent (E) having tbn of 50 mgKOH/g or greater and preferably no greater than 500 mgKOH/g and which is preferably an overbased calcium salicylate [0091, 0092].  
In the examples, the overbased calcium borate salicylate comprises a calcium content of 6.8% and a boron content of 2.7% and tbn of 190, and the second overbased calcium salicylate detergent has a calcium content of 6.3% and tbn of 170 [0114].  In Example 3, the borated and non-borated detergents are present each at 1.5% by weight.  In Example 4, the borated detergent is present at 0.8% and the non-borated detergent is present at 2.3% by weight of the composition.  Thus, the ratio of the mass of the non-borated detergent to the borated detergent is within the claimed range.
Matsui teaches the 100ºC kinematic viscosity of the composition is preferably from 4 to 12 mm2/s, which is intrinsically a 5W30 oil [0104].  
Matsui teaches the composition can comprise a styrene-diene copolymer as viscosity index improver [0077].  The copolymer appears to meet the limitation of a linear diblock copolymer where styrene is the vinyl aromatic block coupled to the diene block as claimed.  Otherwise, at least since the only two options are random or block copolymers, either would be obvious to persons of ordinary skill in the art.  For instance, Bansal teaches engine oils comprising viscosity index improvers comprising styrene-isoprene linear diblock copolymers which are vinylaromatic-diene diblock copolymers as claimed (page 9 lines 4 – 12).  Thus, at least in view of Bansal, the use of the linear diblock styrene-diene copolymers is obvious.
In regards to claim 2, Matsui alternatively in view of Bansal teaches the composition having the detergents with calcium contents within the claimed ranges.
In regards to claim 3, Matsui alternatively in view of Bansal teaches the composition wherein the boron content of the second detergent is within the claimed range as previously stated.
In regards to claim 4, Matsui alternatively in view of Bansal teaches the composition wherein the borated detergent can comprise 6.8% calcium and can be present at from 1.5% in one example, thus providing about 0.1% of calcium into the composition.  But generally, Matsui teaches the borated calcium detergent can be present at from 0.01 to 30% in the composition and thus would provide calcium in amounts overlapping the claimed range [0089, 0090].
In regards to claim 5, Matsui alternatively in view of Bansal teaches the composition wherein the borated detergent can comprise 2.7% of boron and be present at 1.5% thus providing about 0.04% (400 ppm) of boron in the composition.
In regards to claims 7 – 11, Matsui alternatively in view of Bansal teaches the composition having the claimed ingredients in the claimed amounts and ratios as previously discussed.  The values for X and Z are overlapped.
In regards to claims 12, 13, Matsui alternatively in view of Bansal teaches the composition in the examples that only requires the borated detergent as the sole boron-contributing component in the composition which meets the claimed limitation.
In regards to claim 14, Matsui alternatively in view of Bansal teaches the composition having the claimed limitations as previously stated.
In regards to claim 15, Matsui alternatively in view of Bansal teaches the composition having the claimed limitation as previously stated.
In regards to claims 16 – 23, Matsui alternatively in view of Bansal teaches the composition having the claimed limitations as previously stated.
In regards to claim 24, Matsui alternatively in view of Bansal teaches the composition.  Matsui teaches the composition which may comprise antiwar/EP agents such as sulfur and/or phosphorus-based compounds, and thus the presence of phosphorus components is not required and can be absent from the oil [0093, 0096].  In the examples, the oil comprises Zddp which comprises 6.2% of phosphorus and is present in the oil at 1.1% thus providing phosphorus to the oil at amounts of 0.062% [Table 2].
In regards to claims 25, 26, Matsui alternatively in view of Bansal teaches the composition having the claimed ingredients in the claimed amounts as previously stated.  Matsui teaches borated calcium sulfonate detergents as previously stated.  While alkylaromatic sulfonates such as borated calcium alkylbenzene sulfonate is not specifically recited, alkylaromatic sulfonates conventional in the art and would have been obvious to persons of ordinary skill in the art at the time the claims were filed.  
Matsui teaches the composition can comprise molybdenum-type and ashless friction modifiers [0078].  Glycerol monooleates which are well known ashless friction modifiers for lubricants such as engine oils would have been obvious as they are well known ashless friction modifiers in the art; for instance, Bansal teaches that well known friction modifiers for engine oils include molybdenum type and ashless types such as glyceryl mono-oleate, esters of long chain polycarboxylic acids with diols, oxazoline, alkoxylated alkyl-substituted monoamines, diamines and alkyl ether amines, etc. (page 15 lines 22 – 32).  Thus, at least, in view of Bansal, the use of the recited ashless friction modifiers in the engine oils of Matsui would have been obvious.
In regards to claim 27, Matsui alternatively in view of Bansal teaches the composition.  Matsui teaches the composition having the borated detergent which can be a calcium sulfonate [0086].  Alkylbenzene sulfonates are conventional calcium sulfonate lubricating oil detergents in the art and thus would have been obvious.
In regard to claims 28 – 47, Matsui alternatively in view of Bansal teaches the composition.  Matsui teaches the composition having the claimed ingredients in the claimed amounts as previously stated and thus would be expected to provide similar LSPI properties when used in direct injected-spark ignition engines.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive.
Applicants argue that Matsui does not teach SAE 5W30 oil as claimed.  The argument is not persuasive.
Matsui teaches lubricant composition having Kv100 of preferably from 4 to 12 cSt which is an SAE 5W30 oil.
Applicants argue that Matsui does not teach the diblock viscosity index improvers of the claims.  The argument is moot in view of new grounds of rejections.
Applicants argue that Matsui does not recite the LSPI properties of the oil as claimed.  The argument is not persuasive.
LSPI properties is based on the oil and additives of the claims.  Since the claimed ingredients are taught by Matsui the same LSPI properties would be achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771